                                                        Case 2:18-cv-03146-JAM-KJN Document 22 Filed 03/20/19 Page 1 of 3


                                                   1   Patrick H. Dwyer, SBN 137743                    Jesse M. Rivera SBN 084259
                                                   2   LAW OFFICE OF PATRICK H. DWYER                  RIVERA & ASSOCIATES
                                                       P.O. Box 1705                                   1425 River Park Drive #250
                                                   3   Penn Valley, CA 95946                           Sacramento, Ca 95815
                                                       TEL: 530.432.5407                               (916) 922-1200
                                                   4   FAX: 530.432.9122
                                                                                                       (916) 922-1303 fax
                                                       pdwyer@pdwyerlaw.com
                                                   5   Attorney for Plaintiff CHRISTOPHER HOWIE        jesse@jmr-law.net
                                                                                                       Attorney for Defendant ADAM GRIZZELL
                                                   6
                                                       A PROFESSIONAL CORPORATION                      Andrew T. Caulfield SBN 238300
                                                   7
                                                       Carl L. Fessenden, SBN 161494                   CAULFIELD LAW FIRM
                                                   8   350 University Ave., Suite 200                  1101 Investment Blvd. #120
                                                       Sacramento, California 95825
                                                                                                       El Dorado Hills, CA 95762
                                                   9   TEL: 916.929.1481
                                                       FAX: 916.927.3706                               Telephone: (916) 933-3200
                                                  10   cfessenden@porterscott.com                      andrew@caulfieldlawfirm.com
                                                       Attorneys for Defendants NEVADA COUNTY          Attorney for Defendant JOHN HERERRA
                                                  11   CALIFORNIA,
                                                       SHERIFF KEITH ROYAL, and DEPUTY
                                                  12   JENNIFER McCORMACK
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706




                                                       Jerome M. Varanini, SBN 58531
                      TEL: 916.929.1481




                                                  14   LAW OFFICE OF JEROME M. VARANINI
                                                       641 Fulton Avenue, Suite 200
                                                  15   Sacramento, CA 95825
                                                  16   TEL: 916.993-4868
                                                       FAX: 916.993.6750
                                                  17   jvaranini@tsvlaw.com
                                                       Attorneys for Defendants CORRECTIONAL
                                                  18   MEDICAL GROUP, JORDAN DEAN, and
                                                  19   LAURIE ADAMS

                                                  20                                     UNITED STATES DISTRICT COURT
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                  21
                                                  22
                                                       CHRISTOPHER JOSHUA HOWIE, an                    CASE NO. 2:18-cv-03146 JAM-KJN
                                                  23   individual,
                                                                                                       STIPULATION AND [PROPOSED]
                                                  24                     Plaintiff,                    ORDER REQUESTING EARLY
                                                       v.                                              SETTLEMENT CONFERENCE DATE
                                                  25
                                                                                                       AND STAY OF DISCOVERY AND
                                                  26   NEVADA COUNTY, et al.                           RESPONSIVE PLEADINGS

                                                  27               Defendants.                         Complaint Filed: 11/30/2018
                                                       ___________________________________/
                                                  28

                                                       {01983112.DOCX}                           1
                                                            STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                                                                       DATE AND STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
                                                        Case 2:18-cv-03146-JAM-KJN Document 22 Filed 03/20/19 Page 2 of 3


                                                   1           The parties have met and conferred and have agreed to participate in an early Settlement
                                                   2   Conference with Magistrate Judge Kendall J. Newman presiding.
                                                   3           IT IS HEREBY STIPULATED AND AGREED by and between the parties, through
                                                   4   their counsel of record:
                                                   5           1.        That this matter be referred to Magistrate Judge Kendall J. Newman for a
                                                   6   Settlement Conference on June 3, 2019, at 9:00 a.m.;
                                                   7           2.        All discovery obligations including Rule 26 disclosures are stayed until 20 days
                                                   8   after the completion of the Settlement Conference; and
                                                   9           3.        Responsive pleadings shall be due 20 days after completion of the settlement
                                                  10   conference.
                                                  11           IT IS SO STIPULATED.
                                                  12
                                                       Dated: 03/20/2019                             LAW OFFICE OF PATRICK H. DWYER
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                 By: Patrick H. Dwyer (authorized 03/20/2019)
                                                                                                         Patrick H. Dwyer
                                                  15                                                     Attorney for Plaintiff CHRISTOPHER HOWIE
                                                  16
                                                       Dated: 03/20/2019                             PORTER SCOTT
                                                  17
                                                                                                     A PROFESSIONAL CORPORATION
                                                  18
                                                                                                     By: Carl L. Fessenden
                                                  19                                                     Carl L. Fessenden
                                                                                                         Attorneys for Defendants NEVADA COUNTY
                                                  20
                                                                                                         CALIFORNIA; SHERIFF KEITH ROYAL; and
                                                  21                                                     DEPUTY JENNIFER McCORMACK

                                                  22
                                                       Dated: 03/20/2019                             LAW OFFICE OF JEROME M. VARANINI
                                                  23
                                                                                                     By: Jerome M. Varanini (authorized 03/20/2019)
                                                  24
                                                                                                         Jerome M. Varanini
                                                  25                                                     Attorneys for Defendants CORRECTIONAL
                                                                                                         MEDICAL GROUP COMPANIES, INC.; and
                                                  26                                                     JORDAN DEAN and LAURIE ADAMS
                                                  27
                                                  28

                                                       {01983112.DOCX}                         2
                                                          STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                                                                     DATE AND STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
                                                        Case 2:18-cv-03146-JAM-KJN Document 22 Filed 03/20/19 Page 3 of 3

                                                       Dated: 03/20/2019                             RIVERA AND ASSOCIATES
                                                   1
                                                   2                                                 By: Jesse M. Rivera (authorized 03/20/2019)
                                                                                                         Jesse M. Rivera
                                                   3                                                     Attorney for Defendant ADAM GRIZELL
                                                   4
                                                       Dated: 03/20/2019                             CAULFIELD LAW FIRM
                                                   5
                                                                                                     By: Andrew T. Caulfield (authorized 03/20/2019)
                                                   6                                                     Andrew T. Caulfield
                                                   7                                                     Attorney for Defendant JOHN HERRERA

                                                   8
                                                   9                                         [PROPOSED] ORDER

                                                  10           The Court, having reviewed and considered the Parties’ Stipulation for an early Settlement

                                                  11   Conference and finding good cause therefore, hereby approves:

                                                  12           1.        That this matter be referred to Magistrate Judge Kendall J. Newman for a
                 350 University Ave., Suite 200




                                                  13   Settlement Conference on June 3, 2019, at 9:00 a.m., in Courtroom 25.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14           2.        All discovery obligations including Rule 26 disclosures are stayed until 20 days

                                                  15   after the completion of the Settlement Conference; and

                                                  16           3.        Responsive pleadings shall be due 20 days after completion of the settlement

                                                  17   conference.

                                                  18           IT IS SO ORDERED.

                                                  19
                                                  20   Dated:_____________                           ____________________________________
                                                  21                                                 Judge, U.S.D.C. - Eastern District of CA

                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {01983112.DOCX}                         3
                                                          STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                                                                     DATE AND STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
